 1
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
 6
 7   Candice Juarez
 8                   Plaintiff,
                                                        Case No. 2:18-cv-06483-CBM-JEM
 9   v.
                                                        ORDER OF DISMISSAL WITH
10   Alltran Financial, LP,                             PREJUDICE
                                                                         JS-6
11
                     Defendant,
12
13
14
15          Having reviewed the Parties Stipulation of Dismissal with Prejudice of Defendant
16   Alltran Financial, LP, and good cause appearing,

17          IT IS HEREBY ORDERED that the stipulation is GRANTED. The above

18   entitled matter is hereby dismissed with prejudice, with the parties to bear their own costs
     and attorney’s fees.
19
20
21
     Dated: January 9, 2019
22
23
24
25                                             HONORABLE CONSUELO B. MARSHALL
                                               UNITED STATES DISTRICT JUDGE
26
27
28

                                                  -1-
                                                ORDER
